Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The application is allowed in view of the Applicant’s amendments and arguments. Specifically, none of the references on the record alone or in combination teaches the limitations of “acquire second skin probability data corresponding to the face region based on the first skin color distribution and the first color data of the face region, generate a second skin color distribution based on the second skin probability data and the first color data of the face region, and identify the first skin probability data of the correction target region based on the second skin color distribution and the second color data of the correction target region, wherein the first skin probability data comprises a probability that the color of the face region included in the correction target region is a skin color such that a probability value according to the first skin probability data of each pixel of the face region represents a degree indicating similarity of a color of each pixel of the face region to the skin color, wherein the second skin probability data indicates a probability value of a color of each region included in the face region is the skin color, and wherein, as the probability value according to the second skin probability data of each region increases, a degree of similarity to a skin color distribution increases.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YANNA WU/Primary Examiner, Art Unit 2611